Opinion
Per Curiam,
This is an appeal by relator from an order of the Court of Common Pleas No. 6 of Philadelphia County dismissing his petition for a writ of habeas corpus.
In his opinion Judge Weinrott has summarized the facts and issues raised as follows:
“Relator, Charles F. Kelley, was tried before President Judge Eugene Y. Alessandroni on December 7, 1961, on two Bills of Indictment each charging larceny by trick and fraudulent conversion. Kelley was found guilty on both bills. The sentence on Bill No. 762, July Sessions, 1960, was to a term of not less than 18 months nor more than 3 years to begin at the expiration of the sentence he was then serving in the State of New York; on Bill No. 763 of said sessions, a further term of not less than 2 nor more than 4 years was imposed.
“In the instant Petition for a Writ of Habeas Corpus, Kelley asserts numerous errors ranging from lack of jurisdiction of the Court through a charge that his conviction was the result of an extortion conspiracy perpetrated upon him by certain Philadelphia police officers. Included averments are that the indictments were fatally defective; that his counsel was unethical, incompetent and had a conflict of interest; that at least two of the Commonwealth’s witnesses were incompetent to testify and relator was not permitted to attack their credibility; and that he had insufficient time to prepare a defense and call witnesses on his behalf.”
We have examined the record in this case and find that relator’s allegations are without merit. At the trial, relator was represented by experienced counsel who filed a motion for a new trial, which was withdrawn.
*450The order dismissing relator’s petition for a writ of habeas corpus is affirmed.